Exhibit 10.116


SUPPLEMENTAL RECOURSE LIABILITY AGREEMENT




This SUPPLEMENTAL RECOURSE LIABILITY AGREEMENT (this “Agreement”), is made as of
December 15, 2011 by KBS DEBT HOLDINGS, LLC, a Delaware limited liability
company, having an address at c/o KBS Capital Advisors LLC, 620 Newport Center
Drive, Suite 1300, Newport Beach, California 92660 (“Guarantor”), to and for the
benefit of PB CAPITAL CORPORATION, a Delaware corporation, having an address at
230 Park Avenue, 19th Floor, New York, New York 10169, as agent (in such
capacity, “Agent”) for Lenders as more particularly set forth in the Loan
Agreement (as hereinafter defined) and Lenders. All capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Loan Agreement.
W I T N E S S E T H:
WHEREAS, First States Investors 3300 B, L.P., a Delaware limited partnership
(“Borrower”) requested that Lenders make, and Agent administer, a loan in the
original principal amount of $240,000,000 to Borrower (the “Loan”) pursuant to
that certain Loan Agreement dated as of April 1, 2008 (the “Original Closing
Date”), among Borrower, Agent and Lenders, as amended by that certain First
Amendment to Loan Agreement dated as of August 22, 2008 (as so amended, the
“Existing Loan Agreement”), and as further amended by that certain Omnibus
Amendment and Reaffirmation of Loan Documents dated as of the date hereof (the
Existing Loan Agreement, as so amended, and as the same may from time to time be
further amended, supplemented, restated, converted, restructured, refinanced,
extended, replaced, waived, cross-collateralized, renewed or otherwise modified
in accordance with the terms of the Loan Documents, the “Loan Agreement”), which
Loan is evidenced by that certain Promissory Note (the “Note”) dated as of the
Original Closing Date in the same amount by Borrower to Agent and initially
secured by, inter alia, those certain mortgages, deeds of trust and deeds to
secure debt (each, a “Mortgage”, and collectively, the “Mortgages”) dated as of
the Original Closing Date by Borrower in favor of Agent encumbering, inter alia,
forty-eight (48) parcels of real property and the improvements therein, which
are located at the respective addresses set forth on Exhibit A of the Loan
Agreement (each a “Property” and collectively, the “Properties”);
WHEREAS, in connection with the Loan, Gramercy Capital Corp. (“Original
Guarantor”), previously an Affiliate of Borrower, executed and delivered, inter
alia, that certain Recourse Liability Agreement dated as of the Original Closing
Date in favor of Agent, as amended by that certain Amendment to Recourse
Liability Agreement dated as of the date hereof (the “Original Recourse
Liability Agreement”);
WHEREAS, pursuant to the terms and conditions set forth in that certain Amended
and Restated Senior Mezzanine Loan Agreement (the “Mezzanine Loan Agreement”),
dated as of August 22, 2008, among First States Investors B GP, LLC, a Delaware
limited liability company, First States Group, L.P., a Delaware limited
partnership (“FSG”) and other borrowers named therein (collectively, “Mezzanine
Borrowers”), Mezzanine Borrowers obtained a loan in the original principal
amount of $500,000,000 (the “Mezzanine Loan”) from Goldman Sachs Mortgage
Company, a New York limited partnership (“Goldman”), and Citigroup


--------------------------------------------------------------------------------


Financial Products Inc., a Delaware corporation (“Citi”; and together with
Goldman, “Mezzanine Lender”), as the interest in the Mezzanine Loan was
subsequently assigned by Goldman and Citi to Guarantor, and as such interest in
the Mezzanine Loan was further assigned by Guarantor to KBS Debt Holdings Mezz
Holder, LLC, a Delaware limited liability company (“KBS Mezz Holder”), and which
Mezzanine Loan is secured and evidenced by, inter alia, certain collateral
described in the Mezzanine Loan Agreement and in the Mezzanine Loan Documents;
WHEREAS, KBS GKK Participation Holdings I, LLC (“Participation Holdings I”) and
KBS GKK Participation Holdings II, LLC (“Participation Holdings II”; and
together with Participation Holdings I, “Participation Holdings”), acquired a
participation interest in the Mezzanine Loan pursuant to that certain
Participation Agreement dated as of August 22, 2008 between Guarantor, as seller
of the participation interests referenced therein, Participation Holdings I, as
participant A, and Participation Holdings II, as participant B;
WHEREAS, pursuant to the terms, provisions and conditions set forth in that
certain (collectively, as the same have been amended and may be further amended,
modified, converted or restructured from time to time after the date hereof, the
“Repo Agreements”): (a) Amended and Restated Master Repurchase Agreement, dated
as of April 28, 2011, by and between Goldman, as buyer, and Participation
Holdings I, as seller; and (b) Amended and Restated Master Repurchase Agreement,
dated as of April 28, 2011, by and between Citi, as buyer, and Participation
Holdings II, as seller, Participation Holdings has assigned to Mezzanine Lender
all of Participation Holdings’ right, title and interest, and granted a
precautionary security interest to Mezzanine Lender, in the Transaction Assets
and Transaction Asset Items (as such terms are defined in the Repo Agreements),
in connection with the arrangement and related obligations existing pursuant to
the Repo Agreements (the “Repo Facility”);
WHEREAS, in connection with the Mezzanine Loan, on December 14, 2011, FSG did
assign eighty nine percent (89%) of the limited partnership interests in
Borrower to KBS Acquisition Sub-Owner 3, LLC, a Delaware limited liability
company (“KBS-3”), an Affiliate of Guarantor;
WHEREAS, in connection with the Mezzanine Loan, concurrently herewith, GKK Stars
Acquisition LLC, a Delaware limited liability company, will assign one hundred
percent (100%) of the beneficial interests in American Financial Realty Trust, a
Maryland real estate investment trust (“AFRT”), to KBS Sub-Upper Tier Owner,
LLC, a Delaware limited liability company, an Affiliate of Borrower and
Guarantor (“KBS Sub-Upper”);
WHEREAS, in connection with the Repo Facility, (a) KBS-3 will pledge its
interest in Borrower to Mezzanine Lender and (b) KBS Sub-Upper will pledge its
interest in AFRT to Mezzanine Lender;
WHEREAS, as a result of the KBS Assignments and the Repo Pledges, Guarantor will
obtain substantial benefits from Lenders maintaining, and Agent administering,
the Loan to Borrower; and
WHEREAS, as a condition to Agent and Lenders consenting to the KBS Assignments
and the Repo Pledges, Agent and Lenders have required that, inter alia,
Guarantor

2

--------------------------------------------------------------------------------


enter into this Agreement in order for Guarantor to indemnify and compensate
Agent and Lenders as hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged by all parties, Guarantor agrees as
follows:
Section 1.Recourse Liability Events. Guarantor hereby irrevocably,
unconditionally and absolutely agrees to indemnify and hold harmless Agent and
Lenders from and against any and all actual loss, cost, damage (excluding
consequential damages), liability or expense, including reasonable attorney’s
fees and disbursements, suffered or incurred by Agent or Lenders by reason of
the occurrence of any of the Recourse Liability Events; provided, however, that
Guarantor shall only be liable for Recourse Liability Events arising and
accruing on or after the date hereof.
Section 2.Full Recourse Events. In the event of the occurrence of any Full
Recourse Event, Guarantor hereby irrevocably, unconditionally and absolutely
agrees to assume and be responsible for the prompt and complete payments of all
principal, Interest, Additional Interest and other sums evidenced by the Note or
payable under any other Loan Documents. Such assumption and responsibility shall
occur automatically upon the occurrence of any Full Recourse Event without
further action on the part of any Person; provided, however, that Guarantor
shall only be liable for Full Recourse Events arising and accruing on or after
the date hereof.
Section 3.Termination. The obligations of Guarantor under this Agreement shall
terminate automatically upon the actual and irrevocable receipt by Agent of
payment in full of all of the Obligations. Notwithstanding the foregoing, Agent
shall promptly execute and deliver an instrument at Guarantor’s sole cost and
expense evidencing such termination.
Section 4.Application of Amounts Realized. In the event Agent has caused a
foreclosure sale or has otherwise caused a transfer of any Property, Agent shall
not be required to apply any net proceeds of any such sale on account of any
sums which are the subject of any obligation of Guarantor pursuant to this
Agreement unless such net proceeds shall be in excess of the amount which would
satisfy in full all of the Obligations (other than obligations of Guarantor
arising pursuant to this Agreement), in which case Agent shall apply such
excess, if any, on account of any sums which are the obligation of Guarantor
pursuant to this Agreement.
Section 5.Default Rate. Any amount payable by Guarantor that is not paid by
Guarantor within five (5) Business Days after demand therefor from Agent shall
bear interest from the date of such demand at the Default Rate.
Section 6.Financial Covenants. Guarantor hereby covenants and agrees that at all
times, the Tangible Net Worth (as hereinafter defined) of Guarantor shall not be
less than the Required Net Worth (as hereinafter defined) and the Liquidity of
Guarantor shall not be less than the Required Liquidity (as hereinafter
defined), in each case on a consolidated basis in accordance with GAAP. For
purposes of this Section 6, the following terms are defined as follows:



3

--------------------------------------------------------------------------------


(a)“Cash or Cash Equivalents” means (i) cash, (ii) marketable securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided, that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one (1) year from the date of acquisition, (iii) time deposits and certificates
of deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States or any State thereof having, capital, surplus and undivided profits
aggregating in excess of $200,000,000, with maturities of not more than one (1)
year from the date of acquisition by Guarantor, (iv) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
not more than one (1) year after the date of acquisition by Guarantor and (v)
investments in money market or mutual funds substantially all of whose assets
are comprised of securities of the types described in clauses (i) through (iv)
above.
(b)“Liquidity” shall mean (i) unrestricted and unencumbered Cash or Cash
Equivalents and (ii) funds available to Guarantor through an undisbursed (in
whole or in part), committed (without conditions other than for customary
ministerial requirements, such as notices of drawing) line of credit to
Guarantor from a banking or other financial institution reasonably acceptable to
Agent that shall not expire or mature prior to, and shall otherwise be available
to Guarantor through, the next succeeding date on which Guarantor’s Required
Liquidity and Required Net Worth are required to be tested.
(c)“Required Liquidity” shall mean Liquidity tested on a date which is
forty-five (45) days after the end of each Calendar Half equal to Fifty Million
Dollars ($50,000,000); provided, that for so long as KBS Debt Holdings, LLC (as
distinguished from any successor and/or assign of KBS Debt Holdings, LLC or any
other Person) is Guarantor hereunder, such Liquidity shall be equal to Fifteen
Million Dollars ($15,000,000).
(d)“Required Net Worth” shall mean Tangible Net Worth tested on a date which is
forty-five (45) days after the end of each Calendar Half equal to Five Hundred
Million Dollars ($500,000,000); provided, that for so long as KBS Debt Holdings,
LLC (as distinguished from any successor and/or assign of KBS Debt Holdings, LLC
or any other Person) is Guarantor hereunder, such Tangible Net Worth shall be
equal to Two Hundred Fifty Million Dollars ($250,000,000).
(e)“Tangible Net Worth” means, as of any date, (i) the aggregate amount of (y)
all assets of Guarantor which would be reflected on a balance sheet or personal
financial statements, plus (z) accumulated depreciation (but excluding therefrom
(A) capitalized interest, debt discount and expense, goodwill, patents,
trademarks, service marks, tradenames, copyrights, franchises, licenses, amounts
due from Affiliates and any other items which would be treated as intangibles
under GAAP, (B) write-ups in book value of any asset and (C) any amount, however
designated on the balance sheet, representing the excess of the purchase price
paid for assets or stock acquired over the value assigned thereto on the books
of Guarantor), less (ii) the aggregate amount of all liabilities of Guarantor,
including contingent liabilities, which would be reflected on a balance sheet,
in each case prepared in accordance with GAAP.

4

--------------------------------------------------------------------------------


Section 7.Representations and Warranties. Guarantor represents and warrants to
Agent and Lenders (which representations and warranties shall be given as of the
date hereof and shall survive the execution and delivery of this Agreement)
that:
(a)Guarantor is duly organized, validly existing and in good standing under the
laws of the state or country first written above and is duly qualified to do
business in each jurisdiction where such qualification is necessary to carry on
its business. Guarantor has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted. Guarantor has all necessary power and authority to enter into and
perform its obligations under this Agreement.
(b)This Agreement has been duly executed and delivered, and all necessary
actions have been taken to authorize Guarantor to perform its obligations
hereunder.
(c)This Agreement constitutes the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
only to applicable bankruptcy, insolvency or similar laws generally affecting
the enforcement of creditor’s rights.
(d)The consummation of the transactions herein contemplated, the execution and
delivery of this Agreement, and the performance by Guarantor of its obligations
hereunder, do not and will not (i) violate any Legal Requirement, (ii) result in
a breach of any of the terms, conditions or provisions of, or constitute a
default under any mortgage, deed of trust, indenture, agreement, permit,
franchise, license, note or instrument to which Guarantor is a party or by which
Guarantor or any of the Collateral bound, (iii) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the Collateral (except as contemplated by this Agreement and by the other
Loan Documents), or (iv) violate any provision of Guarantor’s organizational
documents. Guarantor is not in default with respect to any Legal Requirement
relating to its formation or organization.
(e)All consents, approvals, authorizations or orders of any Person, court or
Governmental Authority or any third party that are required in connection with
the execution and delivery by Guarantor of this Agreement or to consummate the
transactions contemplated hereby have been obtained and are in full force and
effect. Guarantor is not in default with respect to any law, statute, rule,
regulation, judgment, license, permit, order, writ injunction or decree of any
court or Governmental Authority applicable to Guarantor.
(f)There are no actions, suits, or proceedings at law or in equity, pending or,
to Guarantor’s knowledge, threatened, before or by any Governmental Authority or
other Person against or affecting Guarantor, which, if determined adversely, has
had or would reasonably be expected to have a Material Adverse Effect. To
Guarantor’s knowledge, there are no actions, suits or proceedings at law or in
equity, pending or threatened, before any Governmental Authority or other Person
against or affecting, the Collateral or any party thereof, which, if determined
adversely, has had or would reasonably be expected to have a Material Adverse
Effect.
(g)To Guarantor’s knowledge, all statements of financial condition and related
schedules of Guarantor, if any, heretofore delivered to Agent are true, correct
and complete in all

5

--------------------------------------------------------------------------------


material respects, fairly present the financial conditions of the subjects
thereof as of the respective dates thereof and have been prepared in accordance
with GAAP (except as may be disclosed therein). To Guarantor’s knowledge, the
aforesaid statements of financial condition and related schedules reflect all
direct and contingent liabilities of Guarantor as of the date thereof. To
Guarantor’s knowledge, neither the aforesaid statements of financial condition
and related schedules nor any certificate, statement, document or information
furnished in writing to Agent, Agent’s Counsel or to any other Person at the
request of Agent by or on behalf of either Guarantor in connection with or
related to the transactions contemplated hereby, nor any representation nor
warranty in this Agreement, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in any material respect. Guarantor is
not the subject of, or has ever been the subject of, any bankruptcy, insolvency,
debt relief, reorganization, liquidation, receivership or similar proceeding, or
any proceeding seeking the appointment of a conservator, custodian, trustee or
similar person or a readjustment of debt or marshalling of assets and
liabilities and, to Guarantor’s knowledge, no such proceeding is threatened or
imminent. Both before and immediately after entering into each of the Loan
Documents to which they are a party, Guarantor is able to pay its debts and
other obligations when due and has a positive net worth.
(h)Guarantor does not have any offsets, defenses, rights of recoupment, claims
or counterclaims of any nature with respect to the Existing Loan Agreement,
Original Recourse Liability Agreement, this Agreement, the Loan Documents and/or
any act or omission of any nature whatsoever which relates to, arises out of or
in connection with (directly or indirectly) any of the foregoing, and Guarantor
hereby waives any and all such offsets, defenses, rights of recoupment, claims
or counterclaims, if any, of Guarantor.
(i)To Guarantor’s knowledge, there is no material fact pertaining to Guarantor,
the Premises or the other Collateral that Guarantor has not disclosed to Agent
prior to the date hereof that would reasonably be expected to have a Material
Adverse Effect.
Section 8.Liability Not Limited. Guarantor’s liability hereunder shall not be
subject to, limited by or affected in any way by any nonrecourse provisions or
provisions limiting liability contained in the Loan Agreement, the Note, any
Mortgage or any other Loan Document. Guarantor agrees that the indemnities made
in Sections 1 and 2 hereof and given in this Agreement are separate and distinct
from, independent of and in addition to Borrower’s undertakings under the Note,
the Mortgages and the other Loan Documents. Guarantor agrees that a separate
action may be brought to enforce the provisions of this Agreement which shall in
no way be deemed to be an action on the Note, the Loan Agreement or any other
Loan Document. Guarantor hereby waives the defenses of laches and any applicable
statute of limitations.
Section 9.Unconditional Character of Obligations.
(a)Obligations. The obligations of Guarantor hereunder shall be absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the Note, the Loan Agreement, the Mortgages or the other
Loan Documents or any provision thereof, or the absence of any action to enforce
the same, any waiver or consent with respect to any provision thereof, the
recovery of any judgment against Borrower or any other Person or any

6

--------------------------------------------------------------------------------


action to enforce the same, any failure or delay in the enforcement of the
obligations of Borrower, Guarantor or any other Person under any Loan Document,
or any setoff, counterclaim, recoupment, limitation or termination, and
irrespective of any other circumstances which might otherwise limit recourse
against Guarantor by Agent or constitute a legal or equitable discharge or
defense of a guarantor or surety. Agent may enforce the obligations of Guarantor
hereunder by a proceeding at law, in equity or otherwise, independent of any
foreclosure or similar proceeding or any deficiency action against Borrower or
any other Person at any time, and either before or after an action against the
Collateral or any part thereof, Borrower or any other Person. Guarantor waives
diligence, filing of claims with any court, any proceeding to enforce any
provision of the Note, the Loan Agreement, the Mortgages or any other Loan
Documents against Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person (or, if Guarantor consists
of more than one Person, to proceed against the Persons constituting Guarantor
in any particular order), or to exhaust any security (including the Collateral)
for the performance of the obligations of Borrower or any other Person, or to
cause a marshalling of Borrower’s assets, and any protest, presentment, notice
of default or other notice or demand whatsoever.
(b)Agreement and Collateral. Without limiting the generality of the provisions
of Section 9(a) hereof and except as otherwise limited by applicable law, the
obligations of Guarantor under this Agreement, and the rights of Agent to
enforce the same by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected by any of the following:
(i)any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, Guarantor or any other
Person or the Collateral or any part thereof, including any automatic stay
granted pursuant to any provision of a bankruptcy or similar law;
(ii)any failure by Agent, any Lender or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Loan
Agreement, or any other Loan Documents or any document or instrument relating
thereto;
(iii)the sale, transfer or conveyance of the Collateral or any interest therein
to any Person, whether now or hereafter having or acquiring an interest in the
Collateral or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the
Collateral or any part thereof;
(iv)the conveyance to Agent, any Lender, any Affiliate of Agent or any Lender or
Agent’s or any Lender’s nominee of the Collateral or any interest therein by a
deed in lieu of foreclosure;
(v)subject to Section 3 hereof, the release of Borrower, Guarantor, Original
Guarantor or any other Person from the performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law or otherwise;

7

--------------------------------------------------------------------------------


(vi)the release in whole or in part of the Collateral;
(vii)any failure by Agent to record, register or file any Mortgage, any UCC
financing statements or other security document or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Obligations;
(viii)any recovery from Guarantor or any other obligor of any of the
Obligations, which recovery is obtained under this Agreement or any other
guaranty or indemnity executed in connection with the Loan (provided that in no
event shall Guarantor be liable hereunder for any Obligations which have already
been satisfied by Borrower or another Person); or
(ix)any accuracy or inaccuracy of any representations or warranties made by
Borrower, Guarantor or any other Person in any of the Loan Documents.
(c)Waiver. Guarantor hereby expressly and irrevocably waives all defenses in an
action brought by Agent to enforce this Agreement based on claims of waiver,
release, surrender, alteration or compromise and all setoffs, reductions, or
impairments, whether arising hereunder or otherwise.
(d)Agent’s and Lenders’ Ability to Act. Agent and Lenders may deal with
Borrower, Affiliates of Borrower and the Collateral in the same manner and as
freely as if this Agreement did not exist and shall be entitled, among other
things, to grant Borrower or any other Person such extension or extensions of
time to perform any act or acts as may be deemed advisable by Agent, at any time
and from time to time, without terminating, affecting or impairing the validity
of this Agreement or the obligations of Guarantor hereunder.
(e)Changes to Loan Documents and Other Documents. No compromise, alteration,
amendment, modification, extension, renewal, release or other change of, or
waiver, consent, delay, omission, failure to act or other action with respect
to, any liability or obligation under or with respect to, or of any of the
terms, covenants or conditions of, the Note, the Loan Agreement, any Mortgage or
the other Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder.
(f)Agent’s Remedies. Agent may proceed to protect and enforce any or all of its
rights under this Agreement by suit in equity or action at law against
Guarantor, whether for the specific performance of any covenants or agreements
contained in this Agreement or otherwise, or to take any action authorized or
permitted under applicable law, and shall be entitled to require and enforce the
performance of all acts and things required to be performed hereunder by
Guarantor. All rights, remedies, powers and privileges conferred by the other
Loan Documents are cumulative of all other rights, remedies, powers and
privileges herein or by law or in equity provided, or provided in any other Loan
Document, and shall not be deemed to deprive Agent of any such other legal or
equitable rights, remedies, powers and privileges to enforce the conditions,
covenants and terms of this Agreement or the other Loan Documents by judicial
proceedings or otherwise, and the employment of any rights, remedies, powers and
privileges hereunder or otherwise, shall not prevent the concurrent or
subsequent employment of any other appropriate rights, remedies, powers and
privileges.

8

--------------------------------------------------------------------------------


(g)Actions. At the option of Agent, Guarantor may be joined in any action or
proceeding commenced by Agent against Borrower in connection with or based upon
the Note, the Loan Agreement, the Mortgage or any other Loan Documents and
recovery may be had against Guarantor in such action or proceeding or in any
independent action or proceeding against Guarantor to the extent of Guarantor’s
liability hereunder, without any requirement that Agent first assert, prosecute
or exhaust any remedy or claim against Borrower or any other Person, or any
security for the obligations of Borrower or any other Person. Any demand by
Agent for payments, or performance of the obligations under, this Agreement upon
Guarantor shall not be and shall not be construed to be a release or waiver by
Agent of any other obligor with respect to such payment or obligation.
(h)Continuance or Reinstatement of Agreement. Notwithstanding anything to the
contrary contained in this Agreement, Guarantor agrees that this Agreement shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment is made by Guarantor to Agent or any Lender and such payment is
rescinded or must otherwise be returned by Agent or such Lender upon insolvency,
bankruptcy, liquidation, reorganization, readjustment, composition, dissolution,
receivership, conservatorship, winding up or other similar proceeding involving
or affecting Guarantor, all as though such payment had not been made. Agent may,
but shall not be required to, litigate or otherwise dispute such rescission or
its obligation to make such repayments.
(i)Payments to Guarantor; Subrogation. In the event that Guarantor shall advance
or become obligated to pay any sums under this Agreement, or in the event that
for any reason whatsoever Borrower or any subsequent owner of the Collateral or
any part thereof is now, or shall hereafter become, indebted to Guarantor,
Guarantor agrees that (i) the amount of such sums and of such indebtedness and
all interest thereon shall at all times be subordinate as to lien, the time of
payment and in all other respects to all Obligations, including principal and
interest and other amounts, at any time owed to Agent and/or Lenders under the
Loan Documents, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until the actual and irrevocable receipt by Agent of payment in
full of all Obligations. Nothing herein contained is intended or shall be
construed to give Guarantor any right of subrogation in or under the Loan
Documents or any right to participate in any way therein, or in the right, title
or interest of Agent or any Lender in or to the Collateral, notwithstanding any
payments made by Guarantor under this Agreement, all such rights of subrogation
and participation, if any, being hereby expressly postponed until the actual and
irrevocable receipt by Agent of payment in full of all Obligations. If any
amount shall be paid to Guarantor by reason of the payment of sums by Guarantor
under this Agreement at any time when any such sums due and owing to Agent
and/or Lenders shall not have been fully paid, such amount shall be paid by
Guarantor to Agent for credit and application against such sums due and owing to
Agent and/or Lenders.
(j)Effect of Foreclosure, Exercise of Remedies. Guarantor’s obligations
hereunder shall continue notwithstanding a foreclosure, deed in lieu of
foreclosure or similar proceeding or transaction involving the Mortgaged
Property or any part thereof or other exercise by Agent of the other remedies
under the Loan Documents, at law or in equity.
Section 10.    Intentionally Omitted.

9

--------------------------------------------------------------------------------


Section 11.    Rights of Agent. Unless expressly provided to the contrary in any
particular instance, with respect to any and all rights of Agent to (a) give or
withhold any consent, approval or other authorization requested by Guarantor
with respect to this Agreement, (b) make any election or exercise any option
granted herein, (c) make any decision, judgment or determination with respect
hereto, (d) modify or amend this Agreement or waive any obligation of Guarantor
hereunder or grant any extension of time for performance of the same or (e) take
or omit to take any other action of any kind whatsoever, Agent shall, to the
maximum extent permitted by law, have the right, and Guarantor expressly
acknowledges Agent’s right, in each instance, to make or give the same or take
such action or to omit to take such action, as the case may be, in its sole and
absolute discretion.
Section 12.    Further Assurances. Guarantor promptly shall make, execute or
endorse, and acknowledge and deliver or file or cause the same to be done, all
such vouchers, invoices, notices, certifications, instruments, additional
agreements, undertakings, conveyances, deeds of trust, mortgages, transfers,
assignments, financing statements or other assurances, and take all such other
action, as Agent may, from time to time, reasonably determine to be necessary or
proper in connection with this Agreement or any of the other Loan Documents, the
obligations of Guarantor hereunder or thereunder, or for better assuring and
confirming unto Agent and Lenders the full benefits and rights granted or
purported to be granted by this Agreement or the other Loan Documents; provided
that none of the foregoing shall increase the obligations or liabilities of
Guarantor or any of its respective Affiliates hereunder or under the other Loan
Documents in excess of the obligations or liabilities intended to be provided
herein or in the other Loan Documents or decrease such Person’s rights hereunder
or under the other Loan Documents to less than what they were prior to the
execution of such documents, instruments or agreements.
Section 13.    Amendment, Waivers, Consents and Approvals. No failure or delay
of Agent in exercising any power or right hereunder or to demand payment for any
sums due pursuant to this Agreement or any other Loan Document, shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. No waiver of any provision of this Agreement or in any of
the other Loan Documents or consent to any departure by Guarantor or any other
Person therefrom shall in any event be effective unless signed in writing by
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Consents, approvals and waivers
granted by Agent for any matters covered under this Agreement or any Loan
Document shall not be effective unless signed in writing by Agent, and such
consents, approvals and waivers shall be narrowly construed to cover only the
parties and facts identified in any such consent, approval or waiver. No notice
or demand on Guarantor or any other Person in any case shall entitle Guarantor
or such Person to any other or further notice or demand in similar or other
circumstances. Unless expressly provided to the contrary, any consents,
approvals or waivers of Agent or Lenders pursuant to this Agreement or any other
Loan Documents shall be granted or withheld in Agent’s or Lenders’ sole
discretion, as the case may be. No amendment, modification or termination of any
provision of this Agreement shall be effective unless in writing and signed by
Guarantor and Agent.

10

--------------------------------------------------------------------------------


Section 14.    Binding Effect. Except where expressly stated otherwise in the
proviso in Section 6(c) and (d) hereof, this Agreement shall be binding upon
Guarantor and its heirs, legatees, personal representatives, successors and
assigns, and shall inure to the benefit of and shall be enforceable by Agent,
Lenders and their respective successors and assigns.
Section 15.    Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original, and all of which when
taken together shall be one and the same Agreement. Signatures to this Agreement
executed and transmitted by facsimile (or by copies of physically signed
documents exchanged via email attachments in PDF format or equivalent) shall be
valid and effective to bind the party so signing and in the event of such
transmission each party agrees to deliver promptly an executed original of this
Agreement with its actual signature to the other party, but a failure to do so
shall not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement shall be bound by its own facsimile or
electronically transmitted signature and shall accept the facsimile or
electronically transmitted signature of the other party to this Agreement.
Section 16.    Notices. Any notice, demand, request, consent, approval or other
communication, which any party hereto may be required or may desire to give
hereunder, shall be made in accordance with Section 12.12 of the Loan Agreement
to the party to whom notice is being given, in any of the foregoing cases, at
the address set forth below:
Agent:
PB Capital Corporation
230 Park Avenue, 19th Floor
New York, New York 10169
Attention: Real Estate Portfolio Management

with a copy to:

Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Warren J. Bernstein, Esq.
Guarantor:
First States Investors 3300 B, L.P.

c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention: Keith Hall and David Snyder


with a copy similarly delivered to:


with copies to:


Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: L. Bruce Fischer

11

--------------------------------------------------------------------------------


Any party may change its address for purposes of this Agreement by giving notice
of such change to the other parties pursuant to this Section 16. All such
notices, certificates, demands, requests, approvals, waivers and other
communications given pursuant to this Section 16 shall be effective when
received or refused at the address specified as aforesaid.
Section 17.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect in a particular jurisdiction or as to particular Persons or
circumstances, the validity, legality and enforceability of the remaining
provisions contained herein (or the effectiveness of the invalid, illegal or
unenforceable provision in a different jurisdiction or as to different Persons
or circumstances) shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 18.    Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.
Section 19.    Governing Law; Choice of Forum; Consent to Service of Process and
Jurisdiction; Waiver of Trial by Jury. This Agreement shall be governed by, and
construed in accordance with, the substantive and procedural laws of the State
of New York. Guarantor irrevocably (a) agrees that any suit, action or other
legal proceeding arising out of or relating to this Agreement, the Note or the
other Loan Documents may be brought in (i) the courts of the United States of
America located in the Southern District of New York or the District where any
Property is located or (ii) in the state courts of the State and County of New
York or the state courts of the State and County where any Property is located,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Guarantor irrevocably consents to the service of any and all process in any such
suit, action or proceeding by service of copies of such process to Guarantor at
its address provided in Section 16 hereof, as the same may be changed pursuant
to Section 16 hereof. Nothing in this Section 19, however, shall affect the
right of Agent to serve legal process in any other manner permitted by law or
affect the right of Agent to bring any suit, action or proceeding against
Guarantor or its property in the courts of any other jurisdiction. EACH OF
GUARANTOR AND LENDER (BY ITS ACCEPTANCE OF THIS AGREEMENT) HEREBY WAIVES, AND
AGENT, BY ACCEPTANCE OF THIS AGREEMENT HEREBY WAIVES, TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, WHICH WAIVER IS
INFORMED AND VOLUNTARY.
Section 20.    Definitional Provisions. For purposes of this Agreement,
(a) defined terms used in the singular shall import the plural and vice-versa;
(b) the words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (c) the words “include” and “including”
wherever used in this Agreement shall be deemed to be followed by the words
“without limitation” and (d) all of the agreements or instruments referred to in
this

12

--------------------------------------------------------------------------------


Agreement shall mean such agreements or instruments as the same may, from time
to time, be modified, supplemented or amended, or the terms thereof waived or
modified to the extent permitted by, and in accordance with, the terms and
conditions thereof and of this Agreement and the other Loan Documents.
Section 21.    No Other Party Beneficiary. This Agreement is for the sole
benefit of Agent, Lenders and their successors and assigns, and is not for the
benefit of any other party. Nothing contained in this Agreement shall be deemed
to confer upon anyone other than Agent, Lenders and their successors and assigns
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein.
Section 22.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter contained in this Agreement.
Section 23.Reservation of Rights against Original Guarantor. Nothing in this
Agreement shall be construed as a waiver on the part of Agent or Lenders of any
Defaults, Events of Defaults, Recourse Liability Events and/or Full Recourse
Events of Original Guarantor, and Agent and Lenders reserve all rights and
remedies against Original Guarantor arising under the Original Recourse
Liability Agreement. Notwithstanding anything to the contrary contained herein,
in the event that Agent elects to pursue any rights and/or remedies against
Original Guarantor, any recovery or amounts realized by Agent shall accrue
solely to Agent and Lenders and shall not be applied or credited against the
Loan or the Obligations or reduce, modify or otherwise affect any obligations of
Borrower and/or Guarantor to Agent and Lenders; provided, that in the event
Agent pursues any such rights and/or remedies against Original Guarantor and
obtains any recovery in relation thereto, Agent shall not pursue any related
rights and/or remedies against Guarantor in order to obtain the same recovery.
Section 24.Limitation on Liability. Notwithstanding anything to the contrary
contained in the Loan Documents, recourse against Guarantor under this Agreement
is limited solely to Guarantor and (a) no member of Guarantor, (b) no Person
owning, directly or indirectly, any legal or beneficial interest in a member in
Guarantor, (c) no member, manager, principal, officer, controlling person,
beneficiary, trustee, real estate investment advisor, or other similar
fiduciary, shareholder, employee, agent, affiliate or director of any Person
described in the foregoing clauses (a) and (b), and (d) none of the respective
successors and assigns of the Persons referred to in the foregoing clauses (a)
through (c), shall have any personal or other liability for the payment or
performance of any of the obligations or otherwise under this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this instrument the day and year
first above written.
GUARANTOR:
KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company
                        
By:
KBS Limited Partnership, a

Delaware limited partnership, its manager


By:
KBS Real Estate Investment Trust, Inc.,

a Maryland corporation, its sole general
partner


By:
/s/ David E. Snyder

Name: David Snyder
Title: Chief Financial Officer






